PER CURIAM.
Appellants, Unisource Pharmaceutical Group, Inc., R M Services & Supplies, Corp., Yakel Medical Equipment Corp., S.Y.C. Home Medical Equipment, Inc., Oasis Pharmacy, Inc., and Xpress Lab, Inc., appeal the Final Orders entered by the Agency for Health Care Administration (“AHCA”), dismissing appellants’ petitions for formal hearing under Section 120.57(1), Florida Statutes, for lack of subject matter jurisdiction. Because the petitions filed by appellants fail to allege disputed issues of material fact, and instead appear to raise issues regarding AHCA’s interpretation of section 409.907, Florida Statutes (2000), we affirm the dismissal of the petitions seeking a section 120.57(1) hearing. See § 120.54(5)(b)4., Fla. Stat. (2000) (establishing Uniform Rules of Procedure for the filing of petitions for administrative hearings pursuant to sections 120.569 and 120.57); Fla. Admin. Code R. 59-1.018 (1998) (adopting the Uniform Rules of Procedure); see also § 120.569(2)(c), Fla. Stat. (2000) (“Unless otherwise provided by law, a petition or request for hearing shall include those items required by the uniform rules adopted pursuant to s. 120.54(5)(b)4.”).
AFFIRMED.
ERVIN, DAVIS and VAN NORTWICK, JJ., Concur.